ORDER

PER CURIAM.
AND NOW, this 26th day of October, 1994, the Petition for Allowance of Appeal filed by the Commonwealth of Pennsylvania, Department of Transportation is granted. The order of the Commonwealth Court is reversed. See, Commonwealth, Department of Transportation v. Ingram, and Commonwealth, Department of Transportation v. Frain, — Pa. -, 648 A.2d 285 (1994). The decision of the Department of Transportation suspending the operator’s license of Anthony N. Gomo for one year is reinstated.
MONTEMURO, J., is sitting by designation.